Plaintiff cannot show a meritorious cause of action, as required to vacate her default, because her claims have been fully litigated in prior proceedings and the doctrine of res judicata bars her from relitigating them (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]). Furthermore, given plaintiffs history of frivolous litigation, the court properly enjoined her from bringing any further actions against defend*456ant relating to these claims without court approval (see e.g. Matter of Sud v Sud, 227 AD2d 319 [1996]).
We have reviewed plaintiffs remaining contentions and find them without merit. Concur — Andrias, J.E, Friedman, Renwick, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2011 NY Slip Op 30118(U).]